Citation Nr: 1537654	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, Puerto Rico and Atlanta, Georgia, respectively.  Jurisdiction of the Veteran's claims file is currently at the Atlanta RO.  

In the June 2005 rating decision, the RO denied service connection for hypertension.  In the October 2006 rating decision the RO addressed the hypertension claim as a claim to reopen and denied reopening it.  The RO also denied service connection for a right leg disability in the October 2006 rating decision.  Although the RO treated a March 2006 letter to VA as a claim to reopen with respect to hypertension, the Board will liberally construe this as a notice of disagreement and address the hypertension claim as an original claim and not a claim to reopen.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of the hearing is associated with the claims file.

The case was most recently remanded in January 2015 for further development and has since been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A right leg disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and any right leg/knee arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

A right leg disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in July 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The July 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination.   Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  In November 2013, VA attempted to retrieve any outstanding treatment records from Martin Army Hospital located at Ft. Benning in Georgia (where the Veteran contends he was treated for a blood clot in the right leg) dated between April 1, 1971, to August 1, 1971.  The National Personnel Records Center (NPRC) sent a response in January 2014 indicating that all service treatment records and service personnel records were sent for scanning into VBMS.  These records show no treatment for or complaints related to a right leg injury or right leg blood clot, but there was no response related to the specific request for records from Martin Army Hospital.

A second request was sent to Martin Army Community Hospital in August 2014-requesting any treatment records from July 1969 to January 1970.  A response was received that same month indicating that the search resulted in no records.  Another request was made in October 2014 for any treatment records dated from January 1981 to February 1972.  The Veteran reported numerous times that he was unable to obtain these records.  In October 2014, the AOJ notified him that these records were unavailable and asked him to submit any copies he may have in possession.  To date, he has not submitted the requested records.  The Board finds that all reasonable attempts have been made to retrieve these treatment records and any further attempts would be futile.  

Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided a VA examination in April 2015.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiners concluded that the Veteran's right leg condition was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the April 2015 VA examination and report; the attempt to associate the alleged treatment records from Martin Army Community Hospital; the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its June 2014 and January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that he has a current right leg disability related to an injury and/or treatment for a blood clot during service.  

A review of the service treatment records shows no treatment for or complaints related to a right leg disability or blood clot.  Induction and separation examinations showed normal musculoskeletal and vascular systems.  

The Veteran did not file for any VA service connection benefits until January 2005-and in that claim, he only requested service connection for hypertension.  The Veteran requested service connection for a right leg injury in March 2006.  In his claim, he denied any treatment for right leg problems in the last 12 months.  

Private treatment records dated throughout the 1990s and 2000s show treatment for hypertension, and left leg swelling.  Absent from these records are any complaints of right leg problems or history of blood clot in the right leg.  

A March 2006 VA treatment note shows complaints of chronic right knee pain with a recent right shin injury.  This record, however, did not include a diagnosis related to any right knee disease or injury.  Later VA treatment records show complaints of right knee pain, but upon physical examination, he had normal range of motion, no pain on motion, and no crepitus.  There is also a notation of "pain in the joint involving lower leg" without any indication of which leg.  

In an October 2006 statement from the Veteran's spouse, she indicated that the Veteran injured his leg prior to being sent to Vietnam.  She recalled the injury was due to some military exercise or activity.  She stated that the Veteran has been bothered "consistently" since his military service and recalled a doctor telling him that they though he had a blood clot that traveled from his lung to his leg.  She believes that his right leg problem caused his hypertension.  She provided a similar statement in April 2014.  

In the Veteran's October 2007 notice of disagreement, he claimed he injured his right leg in basic training, and his deployment to Vietnam was delayed because of it.  He was "eventually hospitalized" for leg problems in New Jersey, and has experienced problems ever since the injury.  The Veteran did not report the nature of his injury or his current symptoms.  

The Veteran raised the theory of a traveling blood clot in his November 2012 claim for service connection.  During his hearing, the Veteran testified that he has a scar on his leg, but otherwise had no residuals of a right leg disability.  The Veteran contends that he was hospitalized while serving at Ft. Benning, Georgia due to a right leg blood clot.  

In December 2013, the Veteran was afforded a VA examination of the right lower extremity.  He reported the onset of right knee problems in 1985, and provided the following history:

Veteran reports he injured his RIGHT knee while in bootcamp-had a bruise on the RIGHT medial lower calf.  He was treated at a private hospital and reports being told he had a clot in the leg.  He started having trouble with the RIGHT knee in the 1980s or so.  He reports RIGHT knee pain over the center of the knee.  No swelling noted and no erythema.  He takes Aleeve [sic] for this pain as needed-about every other day.  He is currently a truck driver and no problems doing his job with the knee.  He reports specialist replaced his LEFT knee was cleaned out but he does not want to have the RIGHT done.  Pain in the right currently not as bad as it was on the LEFT.

The examiner diagnosed the Veteran as having symmetric arthritis in both knees, described as mild degenerative changes of the right knee.  There were no notations of any right knee complaints until 2005, which was related to a right leg injury at work.  His current symptoms were related to arthritis changes, and no evidence of a service-related injury causing these symptoms.  Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's claimed right knee condition was less likely than not due to an in-service injury, event, or illness.  In reaching this conclusion, the examiner noted the following:

Veteran has contended that he had a clot in his RIGHT leg which caused his current knee pain.  C-file was reviewed and there was no documentation of a leg injury while in service.  He did present to the VA in 2005 with a RIGHT leg injury which he reported was work related at the time.  Injury was a "bruise" to the RIGHT pretibial surface, mid calf on the medial edge.  There were no residuals noted on exam today in the area of the old wound.  While veteran has claimed that his current RIGHT knee pain is related to a service incurred knee injury, there is no documentation of such in available medical records.

The Veteran was afforded another VA examination in October 2014.  The examiner opined that because the Veteran's service treatment records are silent for treatment for a right leg condition, his claimed right leg condition is not related to or incurred as a result of his active duty service.  

The Veteran was most recently afforded a VA examination of his right leg in April 2015, during which the examiner opined that the Veteran's right leg condition was less likely than not related to an in-service injury, event, or illness.  In reaching this conclusion, the examiner noted that the Veteran's service treatment records do:

not reflect a right leg diagnosis, condition and/or treatment and the exit exam dated January 15, 1972 was negative for any pathology for a right leg injury/diagnosis with the veteran writing he had no medical defects and signing the exam.  Currently, the veteran does not have any right leg pathology for this examiner to opine nor is there any likelihood that any right leg diagnosis is related to the claimed treatment for a blood clot in service.  Therefore, it is my opinion it is less likely than not that any right leg disability is etiologically related to his active service.

There is no clinical opinion to the contrary.  

Upon careful review of the evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for a right leg disability.  Although there is some question as to whether the Veteran has a current disability of the right leg, there is a notation made by the December 2013 examiner that the Veteran has mild degenerative changes in the right knee.  As such, the Board finds that there is a current disability shown during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

As noted above, the Veteran contends that his right leg problems are due to an in-service injury, including a blood clot.  Based on the evidence of record, the Board concludes it was not.

First, there is no evidence of record to show that the Veteran was diagnosed as having arthritis of the right knee within his first post-service year, nor has he contended otherwise.  As such, service connection on a presumptive basis is not warranted.

The Board finds the opinion in the April 2015 VA examiner's report to be credible and highly probative.  The report was based on a careful review of the claims file, and interview of the Veteran as well as a physical examination.  Further, a complete and through rationale is provided for the opinion rendered.  The April 2015 examiner essentially indicated that the Veteran's current right leg complaints are unrelated to a possible blood clot in service, and there is no indication that the Veteran was treated in service or for many years following service for any right knee complaints.  Moreover, the examiner found no pathology of the right leg that is indicative of a right leg injury or residual of a blood clot.  As such, she concluded that the Veteran's claimed right leg condition is less likely than not related to an event, injury, or disease while on active duty.  Similarly, the December 2013 VA examiner pointed out that the Veteran did not seek treatment for right leg problems until 2005 when he reported a work-related injury to the right knee/leg area, and that the degenerative changes in both knees were symmetric and related to degeneration and not trauma.  

The Board has considered the Veteran's contentions, and the lay testimony provided by him and his wife, that he had an unspecified right leg injury during service; that he had a blood clot in the right leg, and that he has experienced ongoing right leg problems since service.  

In this regard, the Board acknowledges that the Veteran and his spouse are competent to give evidence about what he experienced or what they observed.  For example, they are competent to discuss an in-service injury to the right leg and/or blood clot.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran, or other lay person, is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran and his spouse, as a lay people, have not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current right leg complaints and his military service.  As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's current right leg condition was not caused or aggravated by his military service-including the alleged blood clot.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board also has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran and his wife's current statements as to a continuity of a right leg injury during service and right leg problems from service are inconsistent with the objective medical record and the Veteran's own more contemporaneous statements.

Again, the service treatment records do not reference any in-service right leg injury or right leg blood clot, nor do they reference any hospitalization at Martin Army Hospital for either and injury or clot.  Discharge physical examination of the musculoskeletal and vascular systems was within normal limits.  The Veteran never indicated that he had any right leg problems until he reported a work-related right knee/leg injury in 2005.  Simply put, there is no evidence that the Veteran had an ongoing right leg or knee problem since service, nor did he report any in-service injury or blood clot during VA treatment for right knee pain in 2005.  

The Board finds that had the Veteran been experiencing ongoing right leg problems since service, it would have been reasonable for him to make such an assertion to his treating professionals between service separation and the present.  Moreover, in conjunction with his claim, the Veteran (and his spouse) continued discuss the Veteran's right leg "problems" without describing the nature and symptoms of those problems.  The Board finds that all these factors weigh heavily against finding that the Veteran's current assertions of continuity of symptomatology since service to be credible.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether or not he experienced injury or complaints in service.  Rather, this is a case in which the record shows no right leg disability or complaints at separation from service.  Indeed, did the Veteran did not report any right leg problems at separation.  Further, musculoskeletal and vascular examinations were within normal limits at discharge from service.  The Board appreciates the assertions made by the Veteran and his spouse that he was just a kid and did not realize he should report a right leg injury or blood clot at service separation.  But even as the years went on, he did not describe any right leg problems to treating professionals when during private treatment for various disabilities prior to 2005.  The Veteran had every opportunity to discuss these complaints to treating professionals, but did not do so.  As such, there is affirmative evidence, rather than merely a lack of contemporaneous evidence.

In short, the Board gives greater credence and weight to the contemporaneous and near contemporaneous medical records and the Veteran's statements when seeking such treatment and then his and his wife's recent assertions of continuity of symptomatology that were first made only after filing his claim for service connection.  For the reasons described above, the Board finds that the Veteran and his wife's allegations of continuity of symptomatology are not credible.

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current right leg complaints and an in-service injury or blood clot.  Again, the Board places more weight on the opinion of the competent VA medical professional who provided the April 2015 opinion, based on review of the medical records and claims file and interview and physical examination of the Veteran, than on the Veteran and his wife's lay assertions that his claimed right leg disability is related to an in-service injury or blood clot. 

In summary, the preponderance of the evidence demonstrates that the Veteran's right leg condition was not caused or aggravated by his military service.  In that regard, the Board finds the conclusions of the April 2015 VA opinion provider of significantly more probative value than those of the Veteran and his spouse based on their non-credible claims of continuity of right leg symptomatology from service. 

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

ORDER

Service connection for a right leg disability is denied.

REMAND

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded.

The Board remanded the Veteran's hypertension and right leg disability claims in January 2015 because the October 2014 VA opinions were inadequate.  These opinions were inadequate because the only rationale proffered for the negative opinions was the lack of in-service documentation of the claimed disabilities.  

The Veteran was afforded a new VA examination in May 2015.  As noted above, there was an adequate discussion with respect to the right leg claim, but again, the examiner based her negative opinion with respect to the hypertension claim solely on there being no hypertension diagnosis during service.  Indeed, the examiner indicated that the one high blood pressure reading noted at service discharge was insufficient to be considered a hypertension, but she otherwise gave no rationale for her negative nexus opinion.  As such, a supplemental opinion is required to answer the question posed by the Board in its June 2014 and January 2015 remands.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's electronic claims file to an appropriate examiner for a supplemental opinion as to the nature and etiology of his claimed hypertension.  The examiner should indicate that he/she reviewed the file in conjunction with the examination.  

Then, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is etiologically related to his active service.  The examiner should comment on the significance of the in-service blood pressure readings-including a discussion of whether these readings were be considered a precursor to his later-diagnosed hypertension.  

The examiner should be informed that lack of in-service documentation of hypertension, alone, is not an adequate rationale for a negative opinion. 

The examiner should provide a detailed rationale for all opinions expressed.  

It is left to the examiner's discretion whether to reexamine the Veteran.  

2.  The AOJ should ensure that all questions listed in #1 have been fully answered by the examiner to ensure full compliance with the remand directives. 

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


